Motion by appellants for a stay of the trial pending appeal from order, granted on the following conditions: (1) that, within 10 days after entry of the order hereon, appellants shall serve and file an undertaking for $1,000, with corporate surety, to pay the costs and disbursements on the appeal in the event the order be affirmed or the appeal therefrom be dismissed, and, after such payment, to apply the remaining balance of such undertaking to the satisfaction of the judgment, if any, which may be rendered against appellants in this action; and (2) that appellants shall perfect and be ready to argue or submit the appeal at the February Term, beginning January 28, 1963. The appeal is ordered on the calendar for said term; the record and appellants’ brief must be served and filed on or before January 4, 1963. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.